
	
		II
		110th CONGRESS
		1st Session
		S. 2010
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Lieberman introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require prisons and other detention facilities holding
		  Federal prisoners or detainees under a contract with the Federal Government to
		  make the same information available to the public that Federal prisons and
		  detention facilities are required to do by law.
	
	
		1.Short titleThis Act may be cited as the
			 Private Prison Information Act of
			 2007.
		2.Freedom of
			 Information requirement for contract prisons
			(a)In
			 generalEach nongovernmental entity contracting with the Federal
			 Government to incarcerate or detain Federal prisoners or detainees in a
			 privately owned prison or other detention facility shall have the same duty to
			 release information about the operation of that prison or detention facility as
			 a Federal agency operating such a facility would have under section 552 of
			 title 5, United States Code, commonly called the Freedom of Information
			 Act.
			(b)RegulationsA
			 Federal agency that contracts with a nongovernmental entity to incarcerate or
			 detain Federal prisoners or detainees in a privately owned prison or other
			 detention facility shall promulgate regulations or guidance to ensure
			 compliance by the nongovernmental entity.
			(c)Civil
			 actionAny party aggrieved by a violation of the duty established
			 in subsection (a) may, in a civil action, obtain appropriate relief against the
			 nongovernmental entity operating the facility or against any other proper
			 party.
			(d)DefinitionIn
			 this section, the term privately owned prison or other detention
			 facility includes privately owned prisons or other detention facilities
			 that incarcerate or detain prisoners or detainees pursuant to a contract
			 with—
				(1)the Federal
			 Bureau of Prisons;
				(2)Immigration and
			 Customs Enforcement; or
				(3)any other Federal
			 agency.
				
